Citation Nr: 0725060	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  
The veteran testified at a hearing before the Board in April 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006; See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, 
the veteran asserts that his December 2004 VA audiological 
examination was based on erroneous history, namely the 
occupational history of his uncle.  

At an April 2007 Travel Board hearing before the Board, 
testimony revealed that the veteran's uncle, Raymond 
Brownfield, had gone to the VA medical center several times 
for treatment.  The veteran testified that his uncle was a 
retired farmer who had a history of occupational noise 
exposure from farm tractors for 15 years.  He further 
testified that he had never worked as a farmer and had never 
been exposed to tractor noise.  The veteran's wife testified 
that the VA had previously mixed up the veteran and his 
uncle's medical records and blood work.  The veteran contends 
that his uncle's occupational history of working in farming 
was erroneously used to provide a negative medical opinion 
for his claims.  In order to make an accurate assessment of 
the veteran's entitlement to service connection for his 
disabilities, it is necessary to have a medical opinion 
discussing the relationship between his disabilities and 
service based upon a thorough review of the record and 
accurate occupational history.  The evidence of record shows 
that the veteran has received Social Security Disability for 
approximately 30 years.

Because a VA examiner has not opined as to whether the 
veteran's bilateral hearing loss and tinnitus is related to 
his period of active service using the appropriate 
occupational history, the Board finds that a new examination 
and opinion addressing the etiology of these disorders is 
necessary in order to fairly decide the merits of the 
veteran's claims.
   
Accordingly, the case is REMANDED for the following actions:

1.  Request that the examiner who 
conducted the December 2004 VA 
audiological examination review that 
opinion and the veteran's claims file 
and medical history.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  The 
examiner should note that the veteran 
has received Social Security Disability 
for many years and should determine 
whether the history of occupational 
noise exposure in the December 2004 
examination report is accurate.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current hearing loss and 
tinnitus is etiologically related to 
active service.  The rationale for the 
opinion expressed must be provided.  No 
further examination of the veteran is 
needed unless the examiner so requests.  
If that examiner is unavailable, the 
requested opinion should be obtained 
from another physician.

2.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and tinnitus.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Then, return 
the case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).   



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

